DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claims filed on 3-1-2021 have been fully considered by the Examiner and are addressed in the instant Office Action. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 3-1-2021 have been fully considered but they are not persuasive. In particular, the amendments to the claims have changed the scope of the claims and are addressed in the instant Office Action. Any other issues are addressed below. 

Regarding the 112(a) written description rejections, the Applicant’s arguments directed towards claims 6, 13, and 19 are persuasive and the rejection have been withdrawn.

The 112(a) rejection of claim 2 has been based on the Applicant’s persuasive arguments.

The 112(a) rejection of claim 10 has been updated based on the amended claim language.

The 112(a) rejections of claims 1, 10, and 15 have been maintained based on the Applicant’s response, which does not fully address the issues set forth in the 112(a) rejection. Specifically, the current specification does not include a single example of how to determine the recited “threshold”. The 

The Applicant’s arguments directed towards the 102/103 rejection appear to be primarily directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. The prior art Matire (US Publication No. 2010/0009246) has been withdrawn. Please see the official reasoning below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Regarding claims 1, 10, and 15, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to determine the recited "threshold", and does not disclose what specific location the "ambient air temperature" is detected from.
The current specification does not disclose any processes/algorithms for calculating a “threshold”. In particular, the specification does not disclose what parameters are used to determine and use the recited “threshold”, therefore, it is unknown if the recited “threshold” is a randomly selected arbitrary value. The current specification fails to disclose any processes/algorithms required to determine a threshold, and does not disclose what parameters, if any, the threshold is dependent upon and/or based on. Furthermore, it is unclear if the threshold is a static value, a changing value, or a range of values. 
Furthermore, the current specification does not disclose a specific location where the “ambient air temperature” is measured. In particular, the current specification states in at least para.[0003] that the threshold is based on the measured ambient air temperature. However, it is unclear where the ambient air is located with respect to the cooling system and/or the vehicle. 
Claims 1 and 7 defines the invention in functional language by specifying a desired result, such as using a threshold related to the temperature of ambient air, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.

	Any claims dependent upon claims 1, 10, and 15 are rejected for similar reasons as set forth in the rejection above. 
 
Regarding claim 10, the current specification does not provide written description to make and use “first and second cooling loops” that perform the step of transferring “heat generated by the battery to ambient air”.
In particular, the specification appears to indicate that a heat exchanger actually performs the step of transferring the heat generated by the battery to ambient surroundings, not the first and second cooling loops.
Claim 10 defines the invention in functional language by specifying a desired result, such as using cooling loops to transfer battery heat to ambient air, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 1, 10, and 15 are rejected for similar reasons as set forth in the rejection above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, and 9 are rejected under 35 U.S.C. 103 as being patentable over Matrie (US Publication No. 2009/0321532) in view of Song (US Publication No. 2016/0285144).
Regarding claim 1, Matrie teaches A vehicle comprising: 
a battery (see at least para.[0004-0005], Matrie teaches a battery); 
first and second cooling loops configured to circulate coolant to cool the battery (see at least para.[00008-0009], Matrie teaches first and second cooling loops with chiller and heat exchanger),
and a controller programmed to (see at least para.[0027], Matrie teaches a controller), 
responsive to ambient air temperature being less than a threshold, circulate coolant through the first cooling loop alone (see at least para.[0015-0017] and [0029-0037], Matrie teaches selecting a first loop or second loop based on the ambient temperature being determined as high or low, which anticipates using a threshold to determine the high or low ambient temperature), 
and responsive to ambient air temperature exceeding the threshold, circulate coolant through the second cooling loop and isolate the first cooling loop from the battery (see at least para.[0015-0017] and [0029-0037], Matrie teaches selecting a first loop or second loop based on the ambient temperature being determined as high or low, which anticipates using a threshold to determine the high or low ambient temperature).
Matrie does not expressly indicate wherein the second cooling loop is segregated from the first cooling loop and wherein the second cooling loop is configured to circulate coolant to the battery separately from the first cooling loop. However, the Examiner asserts that it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to merely separate the coolant line 134 from the coolant return line 124, and have the coolant line leading to the battery 110 and achieve the predictable result of using the coolant form the respective coolant lines to cool the battery.
Furthermore, Song teaches  wherein the second cooling loop is segregated from the first cooling loop and wherein the second cooling loop is configured to circulate coolant to the battery separately from the first cooling loop (see at least para.[0097] and [0106], Song teaches segregating first and second cooling loops for a battery). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Matrie with the teachings of Song to use segregated cooling loops in order to effectively control the temperature of the battery in a high load state using each loop, as recognized by Song in at least para.[0104].

Regarding claim 2, Matrie teaches the first cooling loop further comprises a heat exchanger that is configured to transfer heat generated by the battery to the ambient air (see at least 

Regarding claim 7, Matrie does not expressly indicate an electric machine that is powered by the battery and is configured to propel the vehicle, and wherein the first cooling loop is configured to cool the electric machine in parallel with the battery.
However, Johnston teaches an electric machine that is powered by the battery and is configured to propel the vehicle, and wherein the first cooling loop is configured to cool the electric machine in parallel with the battery (Johnston teaches an electric machine, as in drive motor 225, in the coolant loop 223 seen in para.[0020] and [0037], and run cooling in parallel with battery cooling, see para.[0008-0009] and para.[0032]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Matrie in view of Song with the teachings of Johnston to use a refrigerant loop in combination with additional cooling loops in order to effectively select a specific cooling loop to optimize cooling of a battery, as recognized by Johnston in at least para.[0008-0009].

Regarding claim 9, Matrie teaches a valve that is configured to isolate the first cooling loop from the battery when in a closed position, and wherein the controller is further programmed to, responsive to ambient air temperature exceeding the threshold, transition the valve to the closed position (see at least para.[0010], [0019], and [0032-0039], Matrie teaches isolating the cooling loop with the heat exchanger using a valve).

Claims 3-5, 8, 10-12, and 15-18 are rejected under 35 U.S.C. 103 as being patentable over Matrie (US Publication No. 2009/0321532) in view of Song (US Publication No. 2016/0285144), as applied to claim 1 above, and further in view of Johnston (US Publication No. 2011/0296855). 
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being patentable over Matrie (US Publication No. 2009/0321532) in view of Song (US Publication No. 2016/0285144) and Johnston (US Publication No. 2011/0296855).
Regarding claim 3, 11 and 16, Matrie teaches a refrigerant loop that is configured to circulate a refrigerant, and wherein the second cooling loop further comprises a chiller that is configured to transfer heat generated by the battery from the coolant within the second cooling loop to the refrigerant within the refrigerant loop (see at least para.[0008] and [0012], Matrie teaches a loop with a chiller and refrigerant).
Matrie does not expressly indicate a refrigerant loop in combination with first and second loops. 
However, Johnston teaches a refrigerant loop in combination with additional loops (see at least para[0018] and Fig. 2-5, Johnston teaches a refrigerant loop as refrigerant line 209 and chiller 215 transfers heat from the battery 241 to the refrigerant line 209).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Matrie in view of Song with the teachings of Johnston to use a refrigerant loop in combination with additional cooling loops in order to effectively select a specific cooling loop to optimize cooling of a battery, as recognized by Johnston in at least para.[0008-0009].

Regarding claims 4, 12, and 17, Matrie teaches the controller is further programmed to, responsive to ambient air temperature exceeding the threshold, circulate refrigerant through the refrigerant loop (see at least para.[0017], Matrie teaches activating the chiller loop when the temperature gradient limit exceeds an allowable value).
refrigerant loop in combination with first and second loops. 
However, Johnston teaches a refrigerant loop in combination with additional loops (see at least para[0018] and Fig. 2-5, Johnston teaches a refrigerant loop as refrigerant line 209 and chiller 215 transfers heat from the battery 241 to the refrigerant line 209).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Matrie in view of Song with the teachings of Johnston to use a refrigerant loop in combination with additional cooling loops in order to effectively select a specific cooling loop to optimize cooling of a battery, as recognized by Johnston in at least para.[0008-0009].

Regarding claims 5 and 18, Matrie teaches the refrigerant loop includes an chiller and is configured to cool a vehicle cabin (see at least para.[0012], Matrie a loop with refrigerant used to cool a vehicle cabin).
However, Johnston teaches the refrigerant loop includes an evaporator that is in parallel with the chiller and is configured to cool a vehicle cabin (see at least para[0018] and Fig. 2-5, Johnston teaches a refrigerant loop as refrigerant line 209 and chiller 215 transfers heat from the battery 241 to the refrigerant line 209).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Matrie in view of Song with the teachings of Johnston to use a refrigerant loop in combination with additional cooling loops in order to effectively select a specific cooling loop to optimize cooling of a battery, as recognized by Johnston in at least para.[0008-0009].

Regarding claim 8, Matrie does not expressly indicate power electronics that are configured to deliver electrical power from the battery to the electric machine, and wherein the first cooling loop is configured to cool the power electronics in parallel with the electric machine and the battery.
power electronics that are configured to deliver electrical power from the battery to the electric machine, and wherein the first cooling loop is configured to cool the power electronics in parallel with the electric machine and the battery (see Johnston, who teaches power electronics 227, in the coolant loop 223 seen in para.[0020] and [0037], and running cooling in parallel with battery cooling and drive motor cooling as seen in para.[0008-0009] and para.[0032]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Matrie in view of Song with the teachings of Johnston to use a refrigerant loop in combination with additional cooling loops in order to effectively select a specific cooling loop to optimize cooling of a battery, as recognized by Johnston in at least para.[0008-0009].

Regarding claim 10, Matrie teaches A vehicle comprising: 
a battery (see at least para.[0004-0005], Matrie teaches a battery); 
first and second cooling loops configured to circulate coolant to transfer battery generated heat to ambient air and to a refrigerant, respectively: 
and a controller programmed to (see at least para.[0027], Matrie teaches a controller), 
responsive to ambient air temperature being less than a threshold, circulate coolant through the first cooling loop alone (see at least para.[0015-0017] and [0029-0037], Matrie teaches selecting a first loop or second loop based on the ambient temperature being determined as high or low, which anticipates using a threshold to determine the high or low ambient temperature), 
and responsive to ambient air temperature exceeding the threshold, circulate coolant through the second cooling loop and isolate the first cooling loop from the battery (see at least para.[0015-0017] and [0029-0037], Matrie teaches selecting a first loop or second loop based on the ambient temperature being determined as high or low, which anticipates using a threshold to determine the high or low ambient temperature).
wherein the second cooling loop is segregated from the first cooling loop and wherein the second cooling loop is configured to circulate coolant to the battery separately from the first cooling loop. However, the Examiner asserts that it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to merely separate the coolant line 134 from the coolant return line 124, and have the coolant line leading to the battery 110 and achieve the predictable result of using the coolant form the respective coolant lines to cool the battery.
Furthermore, Song teaches  wherein the second cooling loop is segregated from the first cooling loop and wherein the second cooling loop is configured to circulate coolant to the battery separately from the first cooling loop (see at least para.[0097] and [0106], Song teaches segregating first and second cooling loops for a battery). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Matrie with the teachings of Song to use segregated cooling loops in order to effectively control the temperature of the battery in a high load state using each loop, as recognized by Song in at least para.[0104].
Matrie does not expressly indicate a refrigerant loop in combination with first and second loops. 
However, Johnston teaches a refrigerant loop in combination with additional loops (see at least para[0018] and Fig. 2-5, Johnston teaches a refrigerant loop as refrigerant line 209 and chiller 215 transfers heat from the battery 241 to the refrigerant line 209).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Matrie in view of Song with the teachings of Johnston to use a refrigerant loop in combination with additional cooling loops in order to effectively select a specific cooling loop to optimize cooling of a battery, as recognized by Johnston in at least para.[0008-0009].

A vehicle comprising: 
a battery (see at least para.[0004-0005], Matrie teaches a battery); 
first and second cooling loops, respectively configured to circulate coolant from the battery to a chiller (see at least para.[00008-0009], Matrie teaches first and second cooling loops with a chiller), 
and a controller programmed to (see at least para.[0027], Matrie teaches a controller), 
responsive to ambient air temperature being less than a threshold, circulate coolant through the first cooling loop alone (see at least para.[0015-0017] and [0029-0037], Matrie teaches selecting a first loop or second loop based on the ambient temperature being determined as high or low, which anticipates using a threshold to determine the high or low ambient temperature), 
and responsive to ambient air temperature exceeding the threshold, circulate coolant through the second cooling loop and isolate the battery from the first cooling loop (see at least para.[0015-0017] and [0029-0037], Matrie teaches selecting a first loop or second loop based on the ambient temperature being determined as high or low, which anticipates using a threshold to determine the high or low ambient temperature).
Furthermore, Matrie does not expressly indicate wherein the second cooling loop is segregated from the first cooling loop and wherein the second cooling loop is configured to circulate coolant to the battery separately from the first cooling loop. However, the Examiner asserts that it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to merely separate the coolant line 134 from the coolant return line 124, and have the coolant line leading to the battery 110 and achieve the predictable result of using the coolant form the respective coolant lines to cool the battery.
Also, Song teaches wherein the second cooling loop is segregated from the first cooling loop and wherein the second cooling loop is configured to circulate coolant to the battery separately from the first cooling loop (see at least para.[0097] and [0106], Song teaches segregating first and second cooling loops for a battery). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Matrie in view of Johnston with the teachings of Song to use segregated cooling loops in order to effectively control the temperature of the battery in a high load state using each loop, as recognized by Song in at least para.[0104].
Furthermore, Matrie does not expressly indicate a radiator. 
However, Johnston teaches a radiator (see at least para.[0020], Johnston teaches a radiator 233). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Matrie in view of Song with the teachings of Johnston to use a radiator in combination with additional cooling loops in order to effectively select a specific cooling loop to optimize cooling of a battery, as recognized by Johnston in at least para.[0008-0009].

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being patentable over Matrie (US Publication No. 2009/0321532) in view of Song (US Publication No. 2016/0285144) and Johnston (US Publication No. 2011/0296855), as applied to claims 3, 11, and 16 above, and further in view of Maniam (US Publication No. 2019/0381861).
Regarding claim 6, 13, and 19, Matrie teaches transferring heat from the refrigerant within the refrigerant loop to the coolant within first cooling loop (see at least para.[0015-0017], Matrie teaches transferring refrigerant from the second loop to the first loop).
Matrie does not expressly indicate a liquid-cooled condenser that is configured to transfer heat from the refrigerant within the refrigerant loop to the coolant within a cooling loop.
a condenser that is configured to transfer heat from the refrigerant within the refrigerant loop to the coolant within a cooling loop (Johnston teaches condenser 203 in para.[0018], and refrigeration system 101 transfers heat between the loop 223 (corresponds to the “first cooling loop”) and the refrigeration system 101 in at least para.[0032]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Matrie in view of Song with the teachings of Johnston to use a refrigerant loop in combination with additional cooling loops in order to effectively select a specific cooling loop to optimize cooling of a battery, as recognized by Johnston in at least para.[0008-0009].
Matrie in view of Johnston does not expressly indicate a liquid-cooled condenser. 
However, Maniam teaches a liquid-cooled condenser (see at least para.[0025], Maniam teaches cooling a vehicle cabin using a liquid-cooled condenser).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Matrie in view of Song and Johnston with the teachings of Maniam to use a liquid cooled condenser in order to effectively optimize cooling of a vehicle cabin, as recognized by Maniam in at least para.[0025].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665